UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 29, 2012 NAKED BRAND GROUP INC. (Exact name of registrant as specified in its charter) Nevada 000-52381 N/A (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2 – 34346 Manufacturers Way, Abbotsford, BCV2S 7M1 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 877.592.4767 Search By Headlines.com Corp. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective August 29, 2012, we completed a merger with our subsidiary, Naked Brand Group Inc., a Nevada corporation which was incorporated solely to effect a change in our name.As a result, we have changed our name from “Search By Headlines.com Corp.” to “Naked Brand Group Inc.”. Item 7.01Regulation FD Disclosure The name change will become effective with the Over-the-Counter Bulletin Board at the opening for trading on August 30, 2012 under the new symbol “NAKD”.Our new CUSIP number is 629839 101. Item 9.01Financial Statements and Exhibits. (d) Exhibits Articles of Merger dated August 29, 2012 News Release of August 30, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NAKED BRAND GROUP INC. By: /s/ Joel Primus Joel Primus, President, Chief Executive Officer and Director Date: August 30, 2012 3
